United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1020
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Haldon Gilkes

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: August 26, 2013
                             Filed: September 10, 2013
                                   [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Haldon Gilkes pleaded guilty to conspiring to distribute 100 kilograms of
marijuana in violation of 21 U.S.C. § 846. The district court1 sentenced him to the


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
mandatory minimum sentence of 60 months in prison with four years of supervised
release. On appeal, Gilkes’s counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967). Gilkes has filed a pro se brief. For
the following reasons, we reject the arguments that they have raised.

       First, there is no basis for concluding that Gilkes was not mentally competent
to enter a plea, cf. United States v. Denton, 434 F.3d 1104, 1112 (8th Cir. 2006)
(standard of review for competency determination), and, second, to the extent the
briefs raise ineffective-assistance claims, we decline to consider them, see United
States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007) (appellate court ordinarily
defers ineffective-assistance claim to 28 U.S.C. § 2255 proceedings).

       Third, as to the argument that Gilkes was induced to plead guilty through the
misrepresentation that he would receive credit for time served, he did not present the
claim in the district court before this appeal, see United States v. Murphy, 899 F.2d
714, 716 (8th Cir. 1990) (claim of involuntary guilty plea must first be presented to
district court, and is not cognizable on direct appeal), and he has not filed a new or
amended appeal from the district court’s order denying his post-judgment motion
requesting such credit. In the interest of judicial economy, however, we consider the
argument nevertheless, and conclude that Gilkes’s guilty plea was voluntary and not
induced by misrepresentation: once the agreement was reduced to writing, it was clear
that credit for time served was not part of the agreement, and that the terms of the
agreement superseded any prior understandings; Gilkes did not refuse to enter into the
agreement and did not raise the issue during his plea hearing; and Gilkes did not seek
to withdraw his plea at sentencing, when it was made clear that whether he received
credit for time served was at the discretion of the Bureau of Prisons. See Brady v.
United States, 397 U.S. 742, 748, 755 (1970) (guilty pleas must be voluntary; plea of
guilty entered by one fully aware of consequences must stand unless induced by
misrepresentation); United States v. Lara, 690 F.3d 1079, 1081 (8th Cir. 2012) (plea
agreements are essentially contracts between government and defendant); United

                                         -2-
States v. Raifsnider, 663 F.3d 1004, 1010 (8th Cir. 2011) (integration clause in plea
agreement normally prevents defendant from asserting that government made oral
promises to him not contained in plea agreement itself). Because Gilkes’s plea was
voluntary, his speedy-trial claim is waived. See United States v. Seay, 620 F.3d 919,
922 (8th Cir. 2010) (voluntary plea of guilty constitutes waiver of all nonjurisdictional
defects, and right to speedy trial is nonjurisdictional in nature).

       As to the argument that the district court participated in plea negotiations in
violation of Federal Rule of Criminal Procedure 11(c)(1), no plain error occurred, as
any error did not affect Gilkes’s substantial rights because the court thoroughly
reviewed and explained his rights, and Gilkes repeatedly confirmed that he wanted to
plead guilty and that he understood that the decision to do so rested with him alone.
See United States v. Davila, 133 S. Ct. 2139, 2143, 2149-50 (2013) (defendant who
does not object to Rule 11(c)(1) violation in district court must satisfy plain-error rule
on appeal by showing that error affected his substantial rights); United States v. Uribe-
Londono, 409 F.3d 1, 4 (1st Cir. 2005) (finding no plain error in district court’s
inquiry about plea negotiations).

      After reviewing the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
have found no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and affirm the judgment.
                      ______________________________




                                           -3-